IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                                No. 01-31387
                              Summary Calendar


THEODORE LAMONICA,

                                             Plaintiff-Appellant,

versus

ROBERT TANNER, Medical Warden, Washington Correctional
Institute; KATHY MCGINNIS, Medical Supervisor, Washington
Correctional Institute; ED C. DAY, JR., Warden of Washington
Correctional Institute; J. ARSHAD, Dr.; QUYEN TRAN, Dr.,

                                             Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                           (99-CV-2819-B)
                        --------------------
                            July 3, 2002
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Theodore Lamonica (“Lamonica”), Louisiana

prisoner # 306848, appeals the district court’s dismissal of his

civil    rights   complaint   filed   pursuant   to   42   U.S.C.   §   1983.

Lamonica sued officials of the Washington Correctional Institute

alleging that he was denied his Eighth Amendment right to adequate

medical care because prison doctors altered the protocol under

which he was being treated for ruptured spinal discs and because he


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
was required to perform labor for a period of time that allegedly

exacerbated his condition.

       The district court based its ruling in part on facts developed

outside the pleadings, in particular Lamonica’s prison grievance

records.     We therefore review the dismissal under a summary-

judgment standard.       Baker v. Putnal, 75 F.3d 190, 197 (5th Cir.

1996).

       The district court did not err in entering judgment for

defendants    Dr.    Jameela   Arshad   and       Dr.   Quyen   Tran.   Although

Lamonica disagreed with the doctors’ treatment decisions, his

disagreement does not give rise to a claim of a constitutional

deprivation.        Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.

1991).     Further, the fact that the doctors’ treatment, which was

based on their own examinations of Lamonica, differed from the

recommendations made by non-prison physicians does not demonstrate

that   the   prison    physicians    were     deliberately       indifferent     to

Lamonica’s needs.       Cf. Lawson v. Dallas County, 286 F.3d 257, 262-

63 (5th Cir. 2001) (prison officials who disregarded “mandatory”

and    “medically     necessary”    orders    of    outside     physicians     were

deliberately indifferent to inmate’s medical needs).

       Neither did the district court err in entering judgment for

defendants Kathleen McGinnis, Robert Tanner, and Ed C. Day, Jr.

Lamonica’s    factual    allegations        and    record   evidence    were    not

sufficient to demonstrate that these defendants were personally

involved in the alleged deprivation or that there was a causal

                                        2
connection between their actions and the alleged deprivation,

absent which they could not be liable to Lamonica under 42 U.S.C.

§ 1983.     See Thompkins v. Belt, 828 F.2d 298, 303-04 (5th Cir.

1987). Further, even if these defendants were personally involved,

their responses to Lamonica’s complaints concerning his medical

treatment were based on the recommendations of Lamonica’s treating

physicians and therefore were not objectively unreasonable.

AFFIRMED.




                                 3